Case 3:12-cv-02039-GAG Document 1301 Filed 08/02/19 Page 1 of 2

Del Carmen Consulting, LLC.

3122 Westwood Drive Invoice No. 938764039388
Arlington, Texas 76012

(817)681-7840

EIN: 45-051-4621

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Case No. Civil Case No. 12-2039 Date 7/26/19
Address 300 Recinto Sur Street Order No.
City San Juan «State: PR ZIP 00901 __ Rep a .
Phone FOB
Hours Description Unit Price TOTAL
3 Calls, emails, writings, meetings $150.00 $450.00
4.5 Review of Documents (i.e., Methodologies) $150.00 $675.00
52 Puerto Rico (July 21, 22, 23, 24, 2019) $150.00 $7,800.00
1 Flight Reimbursement (billed at lower rate than airfare paid) $500.00 $500.00
3 Hotel Reimbursement (3 Nights at reduced rate of $167/night) $167.00 $501.00
3 Daily Meal Per Diem (Pro Bono) $0.00 $0.00
4 Transportation (Taxi) & DFW Airport Parking (Pro Bono) $0.00 $0.00
SubTotal $9,926.00
Shipping & Handling
Taxes State

 

 

 

 

 

 

TOTAL $9,926.00
Signature: we
la ec Office Use Only

 

 

 

 

 
Case 3:12-cv-02039-GAG Document 1301 Filed 08/02/19 Page 2 of 2

Del Carmen Consulting, LLC.

3122 Westwood Drive Invoice No. 938764039389
Arington, Texas 76012

(817)681-7840

EIN: 445-051-4621

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Case No. Civil Case No. 12-2039 Date 7/26/19
Address 300 Recinto Sur Street Order No.
City San Juan State: PR ZIP 00901 Rep .
Phone FOB
Hours Description Unit Price TOTAL
17.5 Calls, emails, writings, meetings $150.00 $2,625.00
15 Review of Documents (.e., Methodologies) $150.00 $2,250.00
SubTotal $4,875.00
Shipping & Handling
Taxes State
- TOTAL $4,875.00
Signature: LZ
/ Office Use Only

 

 

 

 

 
